DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on April 6, 2021, is a continuation-in-part of a prior U.S. non-provisional application, filed on February 25, 2020, which is a continuation-in-part of a prior U.S. non-provisional application, filed on July 2, 2019, which is a continuation of a prior U.S. non-provisional application, filed on May 26, 2017, and claims benefit to a U.S. provisional application, filed on May 26, 2016.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Accordingly, all claim limitations must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US 10,750,351 B1) in view of Li et al. (WO 2017/074486 A1).
1. A method of providing network slicing (Paczkowski, FIG. 1), comprising: 
identifying at least one network resource from end to end throughout a network as belonging to a user (Paczkowski, col. 5, ll. 52-65, “A network slice comprises a portion of wireless data network 100 that serves a particular purpose and/or user group. Network slices typically share wireless data network hardware and virtual layer software although these could be dedicated to the slice in some examples. A network slice typically has its own VNFs although some VNFs may be shared among slices. To establish a network slice, a slice controller directs a MANO system to control the NFV virtual layer to drive the NFV hardware to execute the VNFs for the slice. In some examples, the network slice may also include portions of RANs 1-8, WANs 1-4, UEs 1-26, ledgers 1-12, and/or data analytics engine 101. The slice controller then configures and directs the RANs, WANs, UEs, ledgers, and/or engines that form part of the given network slice.” emphasis added.); 
enabling a single user to have a group of network resources allocated to that user           such that each resource is able to be sliced and enabled to designate portions of resources              as belonging to a network slice (Li, p. 9, ll. 7-19, “In the vertical domain, the physical computation/storage/radio processing resources in the network infrastructure (as denoted by the servers and base stations 150/160) and the physical radio resources (in terms of time, frequency, and space) are sliced, by use-case (i.e. type of communication) to form end-to-end vertical slices. In the horizontal domain, the physical resources (in terms of computation, storage, radio) in adjacent layers of the network hierarchy are sliced to form horizontal slices. In the example shown, there is a first horizontal network slice 190 operating between the RAN 160 and Device 170 layers, and a second horizontal network slice 195 operating between the Device 170 and wearable 180 layers. Any given device served or to be served by the wireless network 100 as a whole, and the RAN 160 (and below layers) in particular, could operate on multiple network slices, of either (or both) types. For instance, a smart phone can operation in a vertical slice on mobile broad band (MBB) service, a vertical slice on health care service and a horizontal slice supporting wearable devices.” emphasis added.)
Paczkowski et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Li et al. provides prior art disclosure and suggestions for the claimed invention, such as enabling a single user to have a group of network resources allocated to that user such that each resource is able to be sliced and enabled to designate portions of resources as belonging to a network slice (Li, p. 9, ll. 7-19, Id.) The prior art disclosure and suggestions of Li et al. are for reasons of providing increased capacity in wireless networks (Li, Abstract, “To provide the increased capacity in wireless networks, they may be sliced. This may involve slicing (i.e. logically partitioning/separating) the traditional large, single, mobile broadband network into multiple virtual networks to serve vertical industries and applications in a more cost and resource efficient manner…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing increased capacity in wireless networks.
2. The method of claim 1 wherein the providing network slicing comprises providing vertical network slicing (Li, p. 7, ll. 17-30, “Vertical slicing is targeted at supporting diverse services and applications (i.e. use- case/types of communication). Examples include but are not limited to: Wireless/Mobile Broadband (MBB) communications; Extreme Mobile Broadband (E-MBB) communications; Real-time use-case such as Industrial Control communications, Machine-to-Machine communications (MTC/MTC1); non-real-time use-case, such as Internet-of-Things (IoT) sensors communications, or massive-scale Machine-to-Machine communications (M-MTC/MTC2); Ultra Reliable Machine-to-Machine communications (U-MTC); Mobile Edge Cloud, e.g. caching, communications; Vehicle-to- Vehicle (V2V) communications; Vehicle-to-Infrastructure (V2I) communications; Vehicle-to-anything communications (V2X). This is to say, the present disclosure relates to providing network slicing according to any readily definable/distinguishable type of communication that can be carried out over a wireless network. Vertical network slicing enables resource sharing among services and applications, and may avoid or simplify a traditional QoS engineering problem.”)
3. The method of claim 2 wherein providing vertical network slicing comprises providing network slicing that enables particular verticals (Li, p. 7, ll. 17-30, Id.)
4. The method of clam 3 wherein providing network slicing that enables particular verticals includes at least one of Internet of Things (IoT), public safety, connected vehicles, and power infrastructure (Li, p. 7, ll. 17-30, Id.)
5. The method of claim 1 wherein the providing network slicing comprises providing horizontal network slicing (pp. 7-8, ll. 31-11, “Horizontal network slicing, meanwhile, is targeted at extending the capabilities of devices in the wireless network, particularly mobile devices that may have limitations on the local resources available to them, and enhancing user experiences. Horizontal network slicing goes across and beyond the hardware platforms' physical boundaries. Horizontal network slicing enables resource sharing among network nodes and devices, i.e., highly capable network nodes/devices may then share their resources (e.g., computation, communication, storage) to enhance the capabilities of less capable network nodes/devices. A simple example may be to use a network base station and/or a smartphone mobile device, to supplement the processing and communication capabilities of a wearable device. An end result of horizontal network slicing may be to provide a new generation of mobile (e.g. moving) underlay network clusters, where mobile terminals become moving networking nodes. Horizontal slicing may provide over-the-air resource sharing across wireless network nodes. The wireless network air interface in use may be an integrated part and an enabler of horizontal slicing.”)
6. The method of claim 5 wherein providing horizontal network slicing comprises providing further network slicing that discriminates on a per user or per consumer level (pp. 7-8, ll. 31-11, Id.)
7. The method of claim 1 further comprising virtualizing an individual slice at any layer of the network (Paczkowski, col. 5, ll. 52-65, Id.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Bogineni et al. (US 2020/0195521 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Bogineni, para. [0008], “In general, a network slice can refer to a logical end-to-end network that can be dynamically created to serve a particular service type with an agreed-upon service level agreement (SLA), where a single UE can access or otherwise connect in parallel to multiple network slices that share a common AMF over a single radio interface (or air interface). Each network slice can be configured to give a very distinct customer experience (e.g., ultra-reliable (UR) services, ultra-high bandwidth (UHB), extremely low-latency, ultra-reliable low-latency communication (URLLC), and/or the like). For example, in a given scenario, a UE could be associated with a first network slice for Internet browsing, a second network slice for an augmented reality (AR) and/or virtual reality (VR) game, a third network slice for vehicle-to-everything (V2X) communication, and/or the like. This raises questions as to where an Internet Protocol (IP) anchor point should be for certain services (or network slices). In particular, for certain low-latency services, such as V2X, URLLC, edge computing, gaming, and/or the like, the application server and/or content that follows the IP anchor point cannot afford to be sitting in or beyond the core network. For example, when the application server and/or content that serves the particular network slice associated with low-latency service(s) are physically and/or logically remote from the radio interface used to communicate with the UE, there is a risk that the network will be unable to comply with the SLA or otherwise satisfy performance (e.g., Quality of Service (QoS)) requirements associated with the low-latency service(s).” emphasis added.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476